DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.

Claim Objections
Claim 6 is objected to because of the following informalities:  carboxylic should be carboxylic acid.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 6,147,147).
Regarding claims 1-5, 8-18 and 20:  Hoover et al. (US ‘147) discloses a process for producing a fatty acid dispersion [3:45-5:32; 7:10-13], wherein tall oil fatty acid (mp 5 oC) is added to a preheated reactor at 280 oF to 300 oF (138 oC to 149 oC).  Stearic acid (mp 69.3 oC) is added while the temperature is maintained above 260 oF (127 oC), then zinc oxide is added and mixed for about 1 hour.  Wax is added and blended for about 10 minutes, then an antioxidant is added and blended for about 10 minutes, and then calcium carbonate is added and blended for about 45 minutes.  The resulting mixture can be pastillated (extruded in small droplets), pelletized, or flaked, wherein the mixing, pastillating, pelletizing, or flaking can be done in a continuous system such as a mixing extruder [5:4-25; 7:10-13].
Hoover et al. (US ‘147) does not specifically disclose extruding a strand.  However, a change of shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04].  Additionally, a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also,  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) [see MPEP 2144.04].
Under the principles of inherency, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device [see MPEP 2112.02].
Regarding claim 19:  Hoover et al. (US ‘147) discloses a fatty acid dispersion [3:45-5:32], wherein tall oil fatty acid (mp 5 oC) is added to a preheated reactor at 280 oF to 300 oF (138 oC to 149 oC).  Stearic acid (mp 69.3 oC) is added while the temperature is maintained above 260 oF (127 oC), then zinc oxide is added and mixed for about 1 hour.  Wax is added and blended for about 10 minutes, then an antioxidant is added and blended for about 10 minutes, and then calcium carbonate is added and blended for about 45 minutes.  The resulting mixture can be pastillated (extruded in small droplets), pelletized, or flaked, wherein the mixing, pastillating, pelletizing, or flaking can be done in a continuous system such as a mixing extruder [5:4-25].
Hoover et al. (US ‘147) does not specifically disclose extruding a strand.  However, a change of shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04].  Additionally, a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also,  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) [see MPEP 2144.04].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 6,147,147) as applied to claim 1 above, and further in view of Torchia et al. (WO 2014/140383).
Regarding claim 6:  Hoover et al. (US ‘147) discloses the basic claimed process [as set forth above with respect to claim 1 above].
Hoover et al. (US ‘147) does not disclose a catalyst.  However, Torchia et al. (WO ‘383) discloses a process for preparing stabilizer compositions [abstract], wherein a premixture is prepared from an organic acid and antacid in the presence of a catalyst [0088].  Torchia et al. (WO ‘383) discloses Premix 1 [Premix 1; 00128] disperses 135.4 g of zinc oxide in 892.1 g fatty acid in a Parr reactor and adds 0.3 g adipic acid catalyst to the reaction mixture.  Hoover et al. (US ‘147) and Torchia et al. (WO ‘383) are analogous art because they are concerned with a similar technical difficulty, namely the reaction of a fatty acid with zinc oxide.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined adipic acid as a catalyst, as taught by Torchia et al. (WO ‘383) in the invention of Hoover et al. (US ‘147), and would have been motivated to do so since Torchia et al. (WO ‘383) suggests adipic acid as a catalyst for the reaction of a fatty acid with zinc oxide [Premix 1; 0088, 00128].

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the combination of Hoover et al. (US 6,147,147) and Torchia et al. (WO 2014/140383) does not disclose a weight ratio of carboxylic acid to catalyst of more than 0 to 50.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Torchia et al. (WO 2014/140383) was relied on for disclosing a process for preparing stabilizer compositions [abstract], wherein a premixture is prepared from an organic acid and antacid in the presence of a catalyst [0088].  Torchia et al. (WO ‘383) discloses Premix 1 [Premix 1; 00128] disperses 135.4 g of zinc oxide in 892.1 g fatty acid in a Parr reactor and adds 0.3 g adipic acid catalyst to the reaction mixture.  

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767